FILED
                                                                            DEC 30 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50031

               Plaintiff - Appellee,             D.C. No. 3:06-cr-01680-BTM

  v.
                                                 MEMORANDUM *
ANTHONY DONATO CORTEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Anthony Donato Cortez appeals from the 24-month sentence imposed

following the revocation of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cortez contends that his sentence is substantively unreasonable because the

district court impermissibly made the violent nature of his underlying offense the

focal point of its sentencing decision, the consecutive sentence effectively

postpones Cortez’s access to intensive substance abuse treatment by seven years,

and the sentence is longer than necessary to deter him from future violations.

These contentions fail. The district court considered the factors set forth in 18

U.S.C. § 3583(e), and did not abuse its discretion in imposing the sentence. See

U.S.S.G. § 7B1.3(a)(1), (f); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.

2007) (“[A] district court may properly look to and consider the conduct

underlying the revocation as one of many acts contributing to the severity of the

violator’s breach of trust so as not to preclude a full review of the violator’s history

and the violator’s likelihood of repeating that history.”).

      AFFIRMED.




                                            2                                    11-50031